Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 8/11/2022. Claims 1-5, 8-16 are pending in the case. Independent Claims 1, 14, 16 are amended. Claims 1-5, 8-16 are rejected.

Summary of claims

3.	Claims 1-5, 8-16 are pending, 
	Claims 1, 14 and 16 are amended,
	Claims 6-7 are previously canceled,
	Claims 1, 14 and 16 are independent claims,
Claims 1-5, 8-16 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 9-11, filed 8/11/2022, have been fully considered but found not persuasive in view of new rejection ground(s).
Applicant argued on pages 9-11 that Hwang described a predetermined number of images are arbitrarily selected and displayed and it would not have obvious to combine the teachings of Anorga and Hwang. Examiner respectfully disagrees and submits that Anorga discloses in [0065], [0079] and [0161], the selected topic element can include text, and this text is used as search term for searching the collection of content data items, for example, the collection of content data items is searched for content data items having one or more characteristics associated with the search topic as determined by stored associations between the search topic and content data item characteristics, machine learning models, etc. In some examples, if the topic element has the search topic “sailing,” then the collection of content items is searched for content data items having a matching text tag of “sail” that describes the content of the content data item, and/or tags including other terms determined to be associated with or similar to the search topic, e.g., a term “boat” or other terms semantically related to the search topic ([0065]); the names of persons who are detected as being depicted in the content data items can be determined as content feature characteristics, tags or other descriptions of users associated with accessible images ([0079]); search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query ([0161]); please note tagging an image is registering the image with the specific tag, the names of persons may be used to search for images including same person; that is, Anorga discloses the content data items presented to user are matched to the characteristics/features of the search topic, not arbitrarily selected and displayed, and Hwang is cited to expressly disclose presenting a predetermined number of images to user (Hwang [0096]). Anorga and Hwang are analogous arts because they are in the same field of endeavor, presenting content based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Anorga using the teachings of Hwang to clearly include presenting a predetermined number of images to user. It would provide Anorga’s method with the enhanced capability of allowing user to receive the recommended content based on user’s preference. Regarding the newly added features cited in claim 1, another analogous art,  Yang (US Publication 2017014006) is cited to clearly disclose presenting a new search result card to replace the existing search result so the user can view more information associated with the search topic (Yang [0069]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 cites “in response to receiving an indication at the mobile terminal to replace an image of the one or more recommended images, displaying another of the one or more images matching with the corresponding registered image that was not initially recommended,” and Applicant provided [0091] to support this feature. However, paragraph [0091] describes “a predetermined number (for example, three) of images are recommended to the user according to a rule …the user may also select or replace these images, and furthermore, the user may edit them (such as adjusting brightness, and contrast, etc.)”. Please note paragraph [0091] does not describe a feature of displaying another of the one or more images that was not initially recommended in response to receiving an indication to replace an image.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juan Carlos Anorga et al (US Publication 20200301959 A1, hereinafter Anorga), and in view of Edward Han et al (US Publication 20120117473 A1, hereinafter Han), and Shunta Sato et al (US Publication 20080005087 A1, hereinafter Sato), and Sung-jun Hwang et al (US Publication 20190146752 A1, hereinafter Hwang), and Wen Yang (US Publication 20170140006 A1, hereinafter Yang).

As for independent claim 1, Anorga discloses: An image forming method (Abstract, interface elements for directed display of content data items), comprising: registering an image by a mobile terminal and/or a server to associate the registered image with search information related to the image ([0065], [0079] and [0161], the selected topic element can include text, and this text is used as search term for searching the collection of content data items, for example, the collection of content data items is searched for content data items having one or more characteristics associated with the search topic as determined by stored associations between the search topic and content data item characteristics, machine learning models, etc. In some examples, if the topic element has the search topic “sailing,” then the collection of content items is searched for content data items having a matching text tag of “sail” that describes the content of the content data item, and/or tags including other terms determined to be associated with or similar to the search topic, e.g., a term “boat” or other terms semantically related to the search topic ([0065]); the names of persons who are detected as being depicted in the content data items can be determined as content feature characteristics, tags or other descriptions of users associated with accessible images ([0079]); search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query ([0161]); please note tagging an image is registering the image with the specific tag, the names of persons may be used to search for images including same person; see more in Sato); determining search information related to a current date by the mobile terminal according to calendar information based on an automatically triggered event ([0061], all the content data items in the collection of content data items are searched to determine search topics, or particular portions of the collection are searched, e.g., based on time of creation of content data items (e.g., content data items captured or otherwise created within a particular time period of the present time); [0072], the identifying of search topics can be performed in response to an event occurring as based on the user’s stored calendar or to-do list; [0080], the searched and identified content data items characteristics can include the time of creation of content data items, e.g., a time, date, holiday, etc.; [0150], the current context of the user device can be used in the determination of search topics and/or acceleration topics for displayed topic elements, for example, the current time can be provided as search topics or acceleration topics, in another example, if the system determines that the current day is the user’s birthday, then a search topic and/or acceleration topic of “birthday” can be provided); actively searching out one or more images from an image library by the mobile terminal  (Fig. 2, 218, search collection of content data items for resulting content data items having searched characteristics), wherein the actively searching out one or more images from an image library by the mobile terminal includes determining a corresponding registered image by the mobile terminal according to the determined search information ([0065], the selected topic element can include text, and this text is used as search term for searching the collection of content data items, for example, the collection of content data items is searched for content data items having one or more characteristics associated with the search topic as determined by stored associations between the search topic and content data item characteristics, machine learning models, etc. In some examples, if the topic element has the search topic “sailing,” then the collection of content items is searched for content data items having a matching text tag of “sail” that describes the content of the content data item, and/or tags including other terms determined to be associated with or similar to the search topic, e.g., a term “boat” or other terms semantically related to the search topic) related to the current date (see more in Han); performing image recognition in image library according to the corresponding registered image so as to find out one or more images matching with the corresponding registered image (Fig. 2, 218, search collection of content data items for resulting content data items having searched characteristics; for “registered image,” see more in Sato); and actively recommending a predetermined number of the one or more images (see more in Hwang) matching with the corresponding registered image ([0150], the current context of the user device can be used in the determination of search topics and/or acceleration topics for displayed topic elements, for example, the current time can be provided as search topics or acceleration topics, in another example, if the system determines that the current day is the user’s birthday, then a search topic and/or acceleration topic of “birthday” can be provided), and obtaining an image file related to the current date by the mobile terminal (Fig. 2, 220, present resulting content data items as content elements in display view; [0035], the network service an include any system allowing users to perform a variety of communications, form links and associations, upload and post shared content such as images, image compositions (e.g., albums that include one or more images, image collages, videos, etc.), receive various forms of data, and/or perform socially-related functions, for example, the network service can allow a user to send messages to particular or multiple other users, form social links in the form of associations to other users within the network service, group other users in user lists, friends lists, or other user groups, post or send content including text, images, image compositions, audio sequences or recordings, or other types of content for access by designated sets of users of the network service; see more in Han). Anorga discloses searching images according to the topic related to data from calendar and sharing image compositions with other users, but does not expressly disclose obtaining an image file related to the current date, in an analogous art of selecting digital media accordingly to data from calendar, Han discloses: determining search information related to a current date by the mobile terminal according to calendar information based on an automatically triggered event; determining a corresponding registered image by the mobile terminal according to the determined search information related to the current; obtaining, from the one or more recommended images matching with the corresponding registered image, an image file related to the current date by the mobile terminal ([0047], the calendar database stores calendar data for each user of the online stationery/greeting card service; [0048], the highest prioritized event is either the next event created by the user (birthday, anniversary, other, etc.) or the next significant holiday such as Mother’s Day, Father’s Day, and Christmas; [0055], if a friend’s birthday is approaching, the reminder service will notify the user to create a card; [0057], generates greeting card recommendations based on the occasion);
Anorga and Han are analogous arts because they are in the same field of endeavor, selecting digital media accordingly to data from calendar. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Anorga using the teachings of Han to clearly include generating greeting card based on the occasion according to data from calendar. It would provide Anorga’s method with the enhanced capability of generating digital media file based on the occasion related to calendar so the user may send a card comprising related images to other users.
Further, Anorga discloses in [0065], [0079] and [0161], the selected topic element can include text, and this text is used as search term for searching the collection of content data items, for example, the collection of content data items is searched for content data items having one or more characteristics associated with the search topic as determined by stored associations between the search topic and content data item characteristics, machine learning models, etc. In some examples, if the topic element has the search topic “sailing,” then the collection of content items is searched for content data items having a matching text tag of “sail” that describes the content of the content data item, and/or tags including other terms determined to be associated with or similar to the search topic, e.g., a term “boat” or other terms semantically related to the search topic ([0065]); the names of persons who are detected as being depicted in the content data items can be determined as content feature characteristics, tags or other descriptions of users associated with accessible images ([0079]); search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query ([0161]); please note tagging an image is registering the image with the specific tag, the names of persons may be used to search for images including same person. Anorga does not expressly disclose registering an image with the search information and performing search according to the registered image, in another analogous art of search content items based on the time information, Sato clearly discloses: registering an image by the mobile terminal and/or the server to associate the registered image with the search information related to the image (Fig. 3 and [0074]-[0075], content is registered in the mobile device); wherein the actively searching out one or more images from an image library by the mobile terminal includes determining a corresponding registered image by the mobile terminal according to the determined search information related to the current date; and performing image recognition in the image library according to the corresponding registered image so as to find out one or more images matching with the corresponding registered image ([0091], searching and detecting the registered image);
Anorga and Sato are analogous arts because they are in the same field of endeavor, presenting content accordingly to data from calendar. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Anorga using the teachings of Sato to clearly include registering content and searching the registered content according to time information and user selection. It would provide Anorga’s method with the enhanced capability of pre-registering content for search so the search result is more accurate.
Furthermore, Anorga discloses presenting the recommended images but does not expressly disclose obtaining a predetermined number of images, in another analogous art of presenting contents to user based on user input, Hwang clearly discloses: …recommending a predetermined number of the one or more images ([0096], presenting a predetermined number of, e.g., fifteen images);
Anorga and Hwang are analogous arts because they are in the same field of endeavor, presenting content based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Anorga using the teachings of Hwang to clearly include presenting a predetermined number of images to user. It would provide Anorga’s method with the enhanced capability of allowing user to receive the recommended content based on user’s preference.
In addition, Anorga does not disclose displaying new images that was not initially recommended in response to receiving an indication to replace an image, in another analogous art of presenting search result based on user’s needs, Yang clearly discloses: in response to receiving an indication at the mobile terminal to replace an image of the one or more recommended images, displaying another of the one or more images matching with the corresponding registered image that was not initially recommended (Fig. 12 and [0069], sliding up the search result cards 1202 and 1204 in Fig. 12(a) may replace search result card 1202 with a new search result card, a predefined amount of information are shown in the initial view of the search result, each item of the search result card may be configured to be slidable to facilitate viewing more information, as a result, the user can view more information associated with the search result without losing the convenience and comfort to browsing the information).
Anorga and Yang are analogous arts because they are in the same field of endeavor, presenting content based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Anorga using the teachings of Yang to clearly include presenting new search result content to replace the old content. It would provide Anorga’s method with the enhanced capability of allowing user to view more information associated with the search topic (Yang [0069]).

As for claim 2, Anorga-Han further discloses: receiving, by the mobile terminal, instruction information inputted by a user, and transmitting the image file by the mobile terminal to a file server, other mobile terminals or an email server (Anorga: Fig. 1 and [0032]-[0034], client devices communicate with a network with one or more server system, server system can include a server device and a database or other storage device, respective client devices may communicate data to and from one or more server systems, the server system may provide appropriate data to the client devices such that each client device can receive communicated content or shared content uploaded to the server system and/or network service; [0035], the network service an include any system allowing users to perform a variety of communications, form links and associations, upload and post shared content such as images, image compositions (e.g., albums that include one or more images, image collages, videos, etc.)). As for claim 3, Anorga-Han further discloses: acquiring the calendar information by the mobile terminal locally or from a server (Anorga: [0072], the identifying of search topics can be performed in response to an event occurring as based on the user’s stored calendar or to-do list). As for claim 4, Anorga-Han further discloses: wherein the current date includes at least one of the following: a festival or a holiday of a region where the mobile terminal is located, a memorial day or a celebration day of a user of the mobile terminal, a festival or a holiday of a preset region, and a memorial day or a celebration day of a preset person (Anorga: [0167], search topic element includes the search topic text term “birthday” which has been detected in content data items within the threshold distance, in some implementations, the time of creation of the content data items can be correlated with known dates of birthdays, such as obtained from a user calendar, to-do list, etc. accessible to the device). As for claim 5, Anorga-Han further discloses: wherein the image comprises at least one of the following: a static picture, a dynamic picture, and a video (Anorga: [0031], content data items that are single images of static images (e.g., a photograph, an emoji, or other image), videos, or animated images (e.g., cinemographs or other animated image that includes motion, a sticker that includes animation and audio, etc.)); and the image file comprises at least one of the following: a picture file, a video file, an electronic greeting card, and an electronic display file (Han: [0055], if a friend’s birthday is approaching, the reminder service will notify the user to create a card; [0057], generates greeting card recommendations based on the occasion). claims 6-7       cancelled

As for claim 8, Anorga-Han further discloses: wherein the searching out one or more images from an image library by the mobile terminal according to the search information comprises: transmitting the search information and/or the corresponding registered image by the mobile terminal to the server, so that the server performs image recognition in the image library according to the registered image to which the search information corresponds, so as to find out one or more images matching with the registered image (Anorga: [0088], if a particular image feature has been detected using image recognition techniques and there is a low confidence level that the image feature has been correctly recognized in images, this image feature can be assigned a lower rank than an image feature having a higher level of confidence in its recognition or detection); and receiving the one or more images matching with the registered image by the mobile terminal from the server (Anorga: [0161], search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query). As for claim 9, Anorga-Han further discloses: wherein the method further comprises: annotating images in the image library by the mobile terminal and/or the server (Anorga: [0065], the content data items can be examined to detect content features and to generate appropriate text tags, e.g., detecting content features such as boats or ships, lakes, boat sails, etc.). As for claim 10, Anorga-Han further discloses: wherein the searching out one or more images from an image library by the mobile terminal according to the search information comprises: matching annotation information in the image library by the mobile terminal according to the search information; and finding out one or more images corresponding to annotation information matching with the search information (Anorga: [0161], search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query). As for claim 11, Anorga-Han further discloses: wherein the searching out one or more images from an image library by the mobile terminal according to the search information comprises: transmitting the search information by the mobile terminal to the server, so that the server matches annotation information in the image library according to the search information, so as to find out one or more images to which annotation information matching with the search information corresponds; and receiving one or more images corresponding to the annotation information matching with the search information by the mobile terminal from the server (Anorga: [0161], search the collection of content data items (an image library) for characteristics that match the search query, e.g., search images for features and/or metadata that matches or is similar to a text search query). As for claim 12, Anorga-Han further discloses: wherein the obtaining an image file related to the current date by the mobile terminal according to the one or more images comprises: receiving instruction information inputted by the user, and selecting and/or editing the one or more images, by the mobile terminal; and generating the image file according the one or more images and words and/or voices related to the current date that are inputted by the user or predetermined (Han: Abstract, selecting a story book template to be used with the video images, generating a preview of the story book template with the video images within a graphical user interface, the user editing the story book template with text and/or moving or modifying the video frames within the preview; and in response to detecting that the user has completed editing the story book, saving the story book and generating a print job for printing the story book). As for claim 13, Anorga-Han further discloses: wherein the obtaining an image file related to the current date by the mobile terminal according to the one or more images comprises: transmitting request information by the mobile terminal to the server, so that the server generates the image file according to the one or more images; and receiving the image file related to the current date by the mobile terminal from the server (Han: Abstract, selecting a story book template to be used with the video images, generating a preview of the story book template with the video images within a graphical user interface, the user editing the story book template with text and/or moving or modifying the video frames within the preview; and in response to detecting that the user has completed editing the story book, saving the story book and generating a print job for printing the story book).

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171